DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel Claims 1-20.
Please replace Claims 21-28 and 33 with the following:
21. A system comprising:
a scalar wave beam antenna configured to transfer wireless energy through objects and walls, and at far-field distances, by a scalar electromagnetic propagating wave, not comprising electromagnetic propagation transverse waves, electromagnetic induction, and magnetic resonance coupling systems;
wherein the scalar wave beam antenna comprises an omnidirectional signal antenna, connected to a radio frequency transmitter configured to radiate transverse electromagnetic propagating waves parallel to omnidirectional signal antenna axis, with [[the]] an axis in line with an axis of a parabolic reflector, at a focal point of the parabolic reflector; 
wherein the scalar wave beam antenna  is further configured to reflect the transverse electromagnetic propagating waves by the parabolic reflector with 180 degrees phase shift and then projected forward as transverse electromagnetic propagating waves now in a plane orthogonal to the axis of the parabolic reflector and in an axially spoke-like configuration around a central parabolic reflector axis; and 
wherein transverse electromagnetic propagating waves is comprised of collinear in-phase reflected transverse wave components all with a same polarity at an end of the axis of the parabolic reflector and the same polarity and an opposite polarity at an outer end of the transverse wave components, creating a focused central axial scalar forward propagating wave.

22. The system of claim 21 wherein in a preferred configuration the parabolic reflector is two wavelengths at [[the]] an operating frequency in diameter in the plane orthogonal to the axis of the parabolic reflector and through the focal point of the parabolic reflector, and one-half wavelength deep from the focal point of the parabolic reflector. 

23. The system of claim 21 wherein [[the]] a focal point radiator is a half wave type, with [[the]] an outward projecting element being of a quarter wavelength wire, and [[the]] an inward projecting element a cone with a one quarter wavelength side wall. 
24. The system of claim 21 wherein [[the]] a focal point radiator is a half wave dipole type, with [[the]] an outward projecting element and inward projecting element [[are]] both being of a quarter wavelength wire.

25. The system of claim 21 wherein [[the]] a focal point radiator is a half wave dipole type, with [[the]] an outward projecting element and inward projecting element [[are]] both being of sheets of conductive material and of various 3-dimensional forms.

26. The system of claim 21 wherein [[the]] a focal point radiator has a first end and a second end such that the first end is along the axis and away from [[the]] a base of the parabolic reflector, the second end is insulated from the base of the parabolic reflector and connected to [[the]] a one lead of a two-lead feedline from the radio frequency transmitter, the other lead of the radio frequency transmitter is connected to the base of the parabolic reflector.

27. The system of claim 26 wherein [[the]] a projecting from [[the]] a base element of [[the]] a focal point radiator has an additional element connected along it and which is connected at its other end to [[the]] a base of the parabolic reflector.

28. [[the]]The system of claim 21 further comprising a scalar wave beam antenna receiving antenna structure using metal mass components at opposing positions along a one resonant wavelength long wire loop antenna.

33. The system of claim 21 further comprising parasitic one wavelength resonant loop elements with [[the]] a plane of the parasitic one wavelength resonant loop elements a same plane as and surrounding [[the]] a radiative and axially positioned feed point antenna for enhancing [[the]] a beam.

Allowable Subject Matter
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claim 21, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a system comprising: a scalar wave beam antenna configured to transfer wireless energy through objects and walls, and at far-field distances, by a scalar electromagnetic propagating wave, not comprising electromagnetic propagation transverse waves, electromagnetic induction, and magnetic resonance coupling systems; wherein the scalar wave beam antenna comprises an omnidirectional signal antenna, connected to a radio frequency transmitter configured to radiate transverse electromagnetic propagating waves parallel to omnidirectional signal antenna axis, with an axis in line with an axis of a parabolic reflector, at a focal point of the parabolic reflector; wherein the scalar wave beam antenna  is further configured to reflect the transverse electromagnetic propagating waves by the parabolic reflector with 180 degrees phase shift and then projected forward as transverse electromagnetic propagating waves now in a plane orthogonal to the axis of the parabolic reflector and in an axially spoke-like configuration around a central parabolic reflector axis; and wherein transverse electromagnetic propagating waves is comprised of collinear in-phase reflected transverse wave components all with a same polarity at an end of the axis of the parabolic reflector and the same polarity and an opposite polarity at an outer end of the transverse wave components, creating a focused central axial scalar forward propagating wave.
Regarding Claims 22-34, they depend from Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
6 June 2022

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836